            Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 1 of 35




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 SITO MOBILE R&D IP, LLC, and
 SITO MOBILE, LTD.,

                              Plaintiffs,
                                                         Case No. 6:21-cv-00505
                  v.
                                                          Jury Trial Demanded
 ZEE ENTERTAINMENT ENTERPRISES
 LTD. and ESSEL GROUP,

                              Defendants.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs SITO Mobile R&D IP, LLC and SITO Mobile, Ltd. (collectively “SITO”),

by and through its undersigned counsel, files this Complaint against Zee Entertainment

Enterprises Ltd. and Essel Group (collectively “Zee Entertainment” or “Defendants”)

for patent infringement of United States Patent Nos. 7,054,949; 7,689,706; 8,825,887;

9,026,673; 9,135,635; 9,135,636; 9,350,777; 9,380,088; 9,591,360; 9,756,362; 10,009,637 and

10,171,846 (collectively, the “patents-in-suit”) and alleges as follows:

                                NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.
              Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 2 of 35




                                        THE PARTIES

         2.       Plaintiff SITO Mobile R&D IP, LLC is a limited liability company

organized and existing under the laws of the State of Delaware with its principal place

of business located at 123 Town Square Place, #419, Jersey City, New Jersey 07310.

         3.       Plaintiff SITO Mobile, Ltd. is a company organized and existing under the

laws of the State of Delaware with its principal place of business located at 123 Town

Square Place, #419, Jersey City, New Jersey 07310.

         4.       On information and belief, Defendant Zee Entertainment Enterprises

Limited (“Zee Entertainment”) is a company organized and existing under the laws of

India with a corporate and registered office and place of business located at 18 th Floor,

A-Wing, Marathon Futurex, NM Joshi Marg, Lower Parel, Mumbai, Maharashtra,

400013 India.

         5.       On information and belief, Defendant Zee Entertainment does business as

“Zee Network.”

         6.       On information and belief, Defendant Essel Group, also known as Zee

Group, is a business conglomerate holding company organized under the laws of India

with a corporate and registered office and place of business located at 18 th Floor, A-

Wing, Marathon Futurex, NM Joshi Marg, Lower Parel, Mumbai, Maharashtra, 400013

India.

         7.       On information and belief, Defendants act in concert to design,

manufacture, sell, offer for sale, import, distribute, advertise, and/or otherwise promote




                                                2
               Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 3 of 35




the accused infringing method, products and services in the United States, the State of

Texas, and this judicial district.

                                 JURISDICTION AND VENUE

          8.       This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq.

          9.       Defendants are subject to this Court’s personal jurisdiction in accordance

with due process and/or the Texas Long Arm Statute because, in part, Defendants have

“commit[ted] a tort in whole or in part in this state.” See Tex. Civ. Prac. & Rem. Code §

17.042.

          10.      This Court has personal jurisdiction over Defendants because Defendants

(directly and/or through its subsidiaries, affiliates, or intermediaries) have committed

and continue to commit acts of infringement in this judicial district in violation of at

least 35 U.S.C. § 271(a).

          11.      This Court also has personal jurisdiction over Defendants because

Defendants have sufficient minimum contacts with this forum as a result of business

conducted within the State of Texas and this judicial district. In particular, this Court

has personal jurisdiction over Defendants because, inter alia, Defendants, on

information and belief (directly and/or through its subsidiaries, affiliates, or

intermediaries), have substantial, continuous, and systematic business contacts in this

judicial district, and derive substantial revenue from goods and services provided to

individuals in the State of Texas and this judicial distric t.

                                                 3
           Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 4 of 35




         12.   Defendants (directly and/or through its subsidiaries, affiliates, or

intermediaries) have purposefully availed themselves of the privileges of conducting

business within the State of Texas and in this judicial district, has established sufficient

minimum contacts with this judicial district such that it should reasonably and fairly

anticipate being hauled into court in this judicial district, has purposefully directed

activities at residents of this judicial district, and at least a portion of the patent

infringement claims alleged in this Complaint arise out of or are related to one or more

of the foregoing activities.

         13.   Venue is proper as to Defendants, which are organized under the laws of

India. 28 U.S.C. § 1391(c)(3) provides that “a defendant not resident in the United States

may be sued in any judicial district, and the joinder of such a defendant shall be

disregarded in determining where the action may be brought with respect to other

defendants.”

               ZEE ENTERTAINMENT’S VIDEO STREAMING SERVICE

         14.   ZEE Entertainment offers a subscription-based streaming service that

provides video programming over the Internet.1

         15.   ZEE Entertainment’s streaming service offers “the viewers instant and

unlimited access to a wide variety of Bollywood entertainment and original content

from the ZEE suite of television networks. Users will enjoy a large library filled with




1   https://www.zeetvusa.com/
    https://apps.apple.com/us/app/zee-family/id932704754

                                                4
          Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 5 of 35




hundreds of classic and new Bollywood films and will have access to episodes of classic

ZEE shows. Watch more than 30 + channels from the ZEE TV suite of networks all live,

available 24/7. ZEE Family’s unique Catch-Up TV feature allows viewers to watch

missed episodes of ZEE TV shows going back up to 30 days. Catch-Up TV is available

on more than 30 ZEE channels such as ZEE TV, ZEE Cinema, ZEE Business etc. ZEE

Family also offers classic ZEE TV shows that are no longer on air. Relive the golden era

of television by re-watching some of your favorite ZEE TV shows from the past. ZEE

Family plays home to a host of regional channels in languages including Marathi,

Bengali, Kannada, Telugu, Tamil, Urdu etc. Local news buffs can enjoy our news

channels such as ZEE News, ZEE Business, ZEE MP/Chhattisgarh, ZEE Kalinga and

ZEE Marudhara. For streaming video on the go, look no further than ZEE Family TV,

from VOD to Live TV to Catch-Up, the product offers features that are truly ahead of

the tech-curve.”2

        16.   ZEE Entertainment users can access its services through different devices

like TVs, phones and tablets.3

        17.   ZEE Entertainment provides the streaming services by providing varied

subscription plans to its customers.

        18.   ZEE Entertainment streams videos using a network(s) of servers (“ZEETV

Streaming Platform”). On information and belief, the ZEETV Streaming Platform uses



2   https://apps.apple.com/us/app/zee-family/id932704754
3https://www.zee.com/in-the-news/zeefamilytv-now-available-on-roku-streaming-
devices-worldwide/

                                            5
         Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 6 of 35




Dynamic Adaptive Streaming over HTTP (MPEG-DASH) and/or HTTP Live Streaming

(HLS) protocols to stream video content. MPEG-DASH and HLS are HTTP-based

adaptive bitrate streaming techniques that enable high quality streaming of media

content over the Internet from web servers. The operation of MPEG-DASH and HLS are

described in standards documents. 4

       19.    With MPEG-DASH and HLS, a video may be broken up into thousands of

small HTTP-based file segments. Each segment contains a short interval of playback time

of the video. The segments are encoded at a variety of different bit rates (speeds). After a

subscriber selects a video to stream, the media player on the subscriber device is provided

with a file that informs the player, amongst other things, how to obtain the segments

sequentially and how to handle ad breaks (if any). As the video is playing, the subscriber

device determines the bit rate that it can handle and requests a segment(s) encoded at

that bit rate. The player plays the segments in sequential order and continuously requests

segments until the player has received all of the segments that make up the video.

                                THE PATENTS-IN-SUIT

                           United States Patent No. 7,054,949

       20.    On May 30, 2006, the USPTO duly and legally issued United States Patent

No. 7,054,949 (“the ’949 patent”) entitled “System and Method for Streaming Media” to

inventor Charles A. Jennings et al.




4The MPEG-DASH standard is available at https://www.iso.org/ics/35.040.40/x/. A
copy of the HLS standard is attached hereto as Exhibit 1.

                                             6
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 7 of 35




      21.    The ’949 patent is presumed valid under 35 U.S.C. § 282.

      22.    SITO owns all rights, title and interest in the ’949 patent.

                           United States Patent No. 7,689,706

      23.    On March 30, 2010, the USPTO duly and legally issued United States

Patent No. 7,689,706 (“the ’706 patent”) entitled “System and Method for Streaming

Media” to inventor Charles A. Jennings et al.

      24.    The ’706 patent is presumed valid under 35 U.S.C. § 282.

      25.    SITO owns all rights, title and interest in the ‘706 patent.

                           United States Patent No. 8,825,887

      26.    On September 2, 2014, the USPTO duly and legally issued United States

Patent No. 8,825,887 (“the ‘887 patent”) entitled “System and Method for Streaming

Media” to inventor Charles A. Jennings et al.

      27.    The ‘887 patent is presumed valid under 35 U.S.C. § 282.

      28.    SITO owns all rights, title and interest in the ‘887 patent.

                           United States Patent No. 9,026,673

      29.    On May 5, 2015, the USPTO duly and legally issued United States Patent

No. 9,026,673 (“the ’673 patent”) entitled “System and Method for Routing Media” to

inventor Charles A. Jennings et al.

      30.    The ’673 patent is presumed valid under 35 U.S.C. § 282.

      31.    SITO owns all rights, title and interest in the ’673 patent.




                                             7
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 8 of 35




                           United States Patent No. 9,135,635

      32.    On September 15, 2015, the USPTO duly and legally issued United States

Patent No. 9,135,635 (“the ’635 patent”) entitled “System and Method for Routing

Media” to inventor Charles A. Jennings et al.

      33.    The ’635 patent is presumed valid under 35 U.S.C. § 282.

      34.    SITO owns all rights, title and interest in the ’635 patent.

                           United States Patent No. 9,135,636

      35.    On September 15, 2015, the USPTO duly and legally issued United States

Patent No. 9,135,636 (“the ’636 patent”) entitled “System and Method for Routing

Media” to inventor Charles A. Jennings et al.

      36.    The ’636 patent is presumed valid under 35 U.S.C. § 282.

      37.    SITO owns all rights, title and interest in the ‘636 patent.

                           United States Patent No. 9,350,777

      38.    On May 24, 2016, the USPTO duly and legally issued United States Patent

No. 9,350,777 (“the ’777 patent”) entitled “System and Method for Routing Media” to

inventor Charles A. Jennings et al.

      39.    The ’777 patent is presumed valid under 35 U.S.C. § 282.

      40.    SITO owns all rights, title and interest in the ’777 patent.

                           United States Patent No. 9,380,088

      41.    On June 28, 2016, the USPTO duly and legally issued United States Patent

No. 9,380,088 (“the ’088 patent”) entitled “System and Method for Routing Media” to

inventor Charles A. Jennings et al.


                                             8
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 9 of 35




      42.    The ’088 patent is presumed valid under 35 U.S.C. § 282.

      43.    SITO owns all rights, title and interest in the ’088 patent.

                           United States Patent No. 9,591,360

      44.    On March 7, 2017, the USPTO duly and legally issued United States Patent

No. 9,591,360 (“the ’360 patent”) entitled “System and Method for Routing Media” to

inventor Charles A. Jennings et al.

      45.    The ’360 patent is presumed valid under 35 U.S.C. § 282.

      46.    SITO owns all rights, title and interest in the ’360 patent.

                           United States Patent No. 9,756,362

      47.    On September 5, 2017, the USPTO duly and legally issued United States

Patent No. 9,756,362 (“the ’362 patent”) entitled “System and Method for Routing

Media” to inventor Charles A. Jennings et al.

      48.    The ’362 patent is presumed valid under 35 U.S.C. § 282.

      49.    SITO owns all rights, title and interest in the ’362 patent.

                          United States Patent No. 10,009,637

      50.    On June 26, 2018, the USPTO duly and legally issued United States Patent

No. 10,009,637 (“the ’637 patent”) entitled “System and Method for Routing Media” to

inventor Charles A. Jennings et al.

      51.    The ’637 patent is presumed valid under 35 U.S.C. § 282.

      52.    SITO owns all rights, title and interest in the ’637 patent.




                                             9
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 10 of 35




                            United States Patent No. 10,171,846

       53.     On January 1, 2019, the USPTO duly and legally issued United States

Patent No. 10,171,846 (“the ’846 patent”) entitled “System and Method for Routing

Media” to inventor Charles A. Jennings et al.

       54.     The ’846 patent is presumed valid under 35 U.S.C. § 282.

       55.     SITO owns all rights, title and interest in the ’846 patent.

                                   CLAIMS FOR RELIEF

               Count I – Infringement of United States Patent No. 7,054,949

       56.     SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

here, the preceding paragraphs of this Complaint.

       57.     ZEE Entertainment directly infringes (literally and/or under the doctrine

of equivalents) the ‘949 patent by using the method recited in at least claim 49 of the

’949 patent.

       58.     On information and belief, and without SITO’s approval, authorization

and license, ZEE Entertainment controls, operates and uses a system for streaming

media that includes the ZEETV Streaming Platform, as well as other ZEE Entertainment

networks, systems, devices and/or services for streaming media, that practices and

infringes the media streaming method recited in at least claim 49 of the ’949 patent.

       59.     The ZEETV Streaming Platform performs a method of streaming video.

The ZEETV Streaming Platform receives a request (e.g., GET request) for media (e.g.,

television program or movie) and in response builds a reservation having a reservation

identification (e.g., Etag, session tokens) for the request.


                                              10
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 11 of 35




       60.    The ZEETV Streaming Platform receives, at a routing processor

identification (e.g., Origin), reservation data comprising a valid reservation

identification (e.g., Etag, session token) and a media identification (e.g., file name) and

determining if a media switch (e.g., CDN server/cache) is configured to stream media

for the request.

       61.    On information and belief, the ZEETV Streaming Platform transmits the

reservation data (e.g., reservation identification unique to the user and media) to the

media switch (e.g., Media streaming servers, CDN server/cache) if the media switch is

configured, at least initially, to stream media (e.g., television program or movie) for the

request (e.g., GET request).

       62.    On information and belief, ZEETV’s uses a CDN, Amazon CloudFront,

that receives the reservation identification (e.g., Etag, session tokens, cookies) at the

media switch (e.g., media streaming servers, CDN server/cache).

       63.    The ZEETV streaming platform requires Amazon CloudFront (e.g., CDN) 5

to process the reservation identification and the reservation data to determine if the

reservation identification (e.g., Etag) is valid.

       64.    The ZEETV Streaming Platform requires Amazon CloudFront to stream at

least partial media for the request if the reservation identification (e.g., Etag) is valid.




5
 https://aws.amazon.com/blogs/media/zee5-inserts-millions-of-ads-in-live-and-vod-content-using-
aws/


                                               11
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 12 of 35




       65.     SITO has been damaged by the direct infringement of ZEE Entertainment,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

                 Count II – Infringement of United States Patent No. 7,689,706

       66.     SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

here, the preceding paragraphs of this Complaint.

       67.     ZEE Entertainment directly infringes (literally and/or under the doctrine

of equivalents) the ‘706 patent by using the method covered by at least claim 5 of the

‘706 patent.

       68.     On information and belief, and without SITO’s approval, authorization

and license, ZEE Entertainment controls, operates and uses a system for streaming

media that includes the ZEETV Streaming Platform, as well as other ZEE Entertainment

networks, systems, devices and/or services for streaming media, that practices and

infringes the media streaming method recited in at least claim 5 of the ’706 patent.

       69.     The ZEETV Streaming Platform performs a method of streaming video.

The ZEETV Streaming Platform receives at a service processor (e.g., ZEETV server(s)),

media (e.g., television program or movie), at least one media rule (e.g., geographic

restriction on content) indicating at least one of a plurality of media switches (e.g., edge

servers or Media distribution servers) to which the media is to be distributed, and at

least one order rule (e.g., revenue sharing) indicating settlement for streamed media.

       70.     The ZEETV Streaming Platform distributes the media from the service

processor (e.g., ZEETV server(s)) to the at least one media switch (e.g., Edge servers or

                                              12
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 13 of 35




Media Distribution servers) according to the media rule (e.g., Geographic Restriction on

content).

       71.    On information and belief, the ZEETV Streaming Platform transmits a

media identification for the media and the order rule to the at least one media switch.

       72.    On information and belief, the ZEETV Streaming Platform receives

signaling from a viewer (e.g., Client Device) at a management system (e.g., ZEETV

Server(s)), the signaling comprising the media request (e.g., GET request) that identifies

a requested media.

       73.    On information and belief, the ZEETV Streaming Platform builds a

reservation (e.g., connection, session) for the requested media at a reservation server

(e.g., Reservation module running on ZEETV server(s)), the reservation comprising a

reservation identification (e.g., Etag, session token, auth token, etc.) and the media

identification (e.g., Filename) for the requested media.

       74.    The ZEETV Streaming Platform receives at least one information block

identifying the reservation identification (e.g., Etag, session token, auth token, etc.) and

identifies streaming for at least some of the requested media from the at least one media

switch (e.g., Media streaming server) to the viewer (e.g., client device).

       75.    On information and belief, the ZEETV Streaming Platform processes the

information block with the reservation identification (e.g., Etag, session token, auth

token, etc.) and according to the order rule (e.g., Revenue Sharing) to generate a

settlement record.




                                             13
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 14 of 35




       76.      SITO has been damaged by the direct infringement of ZEE Entertainment,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

               Count III – Infringement of United States Patent No. 8,825,887

       77.      SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

here, the preceding paragraphs of this Complaint.

       78.      ZEE Entertainment directly infringes (literally and/or under the doctrine

of equivalents) the ’887 patent by using the method covered by at least claim 39 of the

’887 patent.

       79.      On information and belief, and without SITO’s approval, authorization

and license, ZEE Entertainment controls, operates and uses a system for streaming

media that includes the ZEETV Streaming Platform, as well as other ZEE Entertainment

networks, systems, devices and/or services for streaming media, that practices and

infringes the media streaming method recited in at least claim 39 of the ’887 patent.

       80.      The ZEETV Streaming Platform performs a method of streaming video.

The ZEETV Streaming Platform receives, by at least one computing device (e.g.,

server(s)) via a communication network (e.g., the Internet), a request (e.g., GET request)

for media (e.g., television program or movie) from at least one communication device

(e.g., client device such as a personal computer, mobile device, and/or television)

capable of using instructions (e.g., contained within an M3U8/MPD file(s)) received

from the at least one computing device to obtain at least one portion of the requested




                                               14
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 15 of 35




media using at least one resource (e.g., streaming server(s)) other than the at least one

computing device.

       81.    The ZEETV Streaming Platform identifies, at the at least one computing

device (e.g., ZEETV server(s)), whether the requested media (e.g., television program or

movie) is available for streaming to the at least one communication device (e.g., client

device, such as a personal computer, mobile device, television) in accordance with at

least one program.

       82.    The ZEETV Streaming Platform generates, at the at least one computing

device (e.g., ZEETV server(s)) based on the at least one program, one or more

capabilities (e.g., type of communication device, operating system, browser, and/or

media player) of the communication device, and at least one characteristic associated

with a user of the communication device, (i) at least one list (e.g., M3U8/MPD playlist)

identifying at least a portion of the requested media (e.g., television program or movie),

(ii) at least one identification (e.g., host name) of the at least one resource (e.g., media

streaming server(s)) other than the at least one computing device (e.g., ZEETV server(s))

available to facilitate streaming of the at least one portion of the requested media, and

(iii) one or more instructions (e.g., segment/file structure) as to how the at least one

portion of the requested media is to be streamed to the communication device.

       83.    The ZEETV streaming platform transmits, the at least one list (e.g.,

M3U8/MPD playlist), the least one identification (e.g., host name) of the at least one

resource (e.g., media streaming server(s)), and the one or more instructions (e.g.,




                                              15
          Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 16 of 35




segment/file structure) from the at least one computing device (e.g., ZEETV server(s))

to the at least one communication device via the communication network.

       84.      On information and belief, the ZEETV streaming platform identifies at

least one revenue sharing rule for sharing between at least two parties at least a

percentage of revenue generated by streaming the at least the portion of the requested

media (e.g., television program or movie).

       85.      On information and belief, the ZEETV streaming platform generates at

least one settlement record based on the at least one revenue sharing rule for sharing

between the at least two parties the at least the percentage of revenue generated by

streaming the at least the portion of the requested media (e.g., television program or

movie).

       86.      SITO has been damaged by the direct infringement of ZEE Entertainment,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

               Count IV – Infringement of United States Patent No. 9,026,673

       87.      SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

       88.      ZEE Entertainment directly infringes (literally and/or under the doctrine

of equivalents) the ’673 patent by using the method covered by at least claim 1 of the

’673 patent.

       89.      On information and belief, and without SITO’s approval, authorization

and license, ZEE Entertainment controls, operates and uses a system for streaming

                                               16
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 17 of 35




media that includes the ZEETV Streaming Platform, as well as other ZEE Entertainment

networks, systems, devices and/or services for streaming media, that practices and

infringes the media streaming method recited in at least claim 1 of the ’673 patent.

       90.    The ZEETV Streaming Platform performs a method of streaming video.

The ZEETV Streaming Platform receives, by at least one computing device (e.g.,

server(s)) via a communication network (e.g., the Internet), a request (e.g., GET request)

for media (e.g., television program or movie) from at least one communication device

(e.g., client device such as a personal computer, mobile device, and/or television)

capable of using instructions (e.g., contained within an M3U8/MPD file(s)) received

from the at least one computing device to obtain at least one portion of the requested

media using at least one resource (e.g., streaming server(s)) other than the at least one

computing device.

       91.    The ZEETV Streaming Platform determines, by the at least one computing

device (e.g., server(s)), whether the at least one portion of the requested media (e.g.,

video segment(s)) is available for streaming in accordance with at least one program

comprising at least one media selector (e.g., rules/instructions) defining how to select at

least one other media (e.g., advertisement).

       92.    On information and belief, the ZEETV Streaming Platform includes a

media selector for an advertisement in an M3U8/MPD file(s). A server in the ZEETV

Streaming Platform determines the at least one other media based on the at least one

media selector.




                                               17
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 18 of 35




       93.    The ZEETV Streaming Platform generates, by the at least one computing

device and based on one or more capabilities (e.g., type of device (e.g., PC), operating

system, browser and/or media player) of the communication device, at least one play

script (e.g., at least one M3U8/MPD file).

       94.    The M3U8/MPD file(s) includes: (i) an identification (e.g., segment

information/segment file name) of the at least one portion of the requested media, (ii)

an identification (e.g., identification of one or more ad breaks between video segments)

of the at least one other media (e.g., advertisement), (iii) a reservation identification

(e.g., authentication token) associated with the request for media, (iv) at least one

universal resource locator (URL) associated with at least one of the identification of the

at least one portion of the requested media and the identification of the at least one

other media, the at least one URL including at least one identification (e.g., host name)

of at least one resource (e.g., streaming server(s)) other than the at least one computing

device available to facilitate streaming of at least one of the at least one portion of the

requested media and the at least one other media, and (v) one or more instructions for

use by the communication device together with the at least one URL and the reservation

identification to enable the at least one communication device to obtain the at least one

portion of the requested media and the at least one other media.

       95.    The ZEETV Streaming Platform transmits, by the at least one computing

device to the communication device, the at least one play script to enable the

communication device to obtain the at least one portion of the requested media and the




                                              18
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 19 of 35




at least one other media via the communication network using the at least one resource

other than the at least one computing device.

       96.     SITO has been damaged by the direct infringement of ZEE Entertainment,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

               Count V – Infringement of United States Patent No. 9,135,635

       97.     SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

       98.     ZEE Entertainment directly infringes (literally and/or under the doctrine

of equivalents) the ’635 patent by using the method covered by at least claim 1 of the

’635 patent.

       99.     On information and belief, and without SITO’s approval, authorization

and license, ZEE Entertainment controls, operates and uses a system for streaming

media that includes the ZEETV Streaming Platform, as well as other ZEE Entertainment

networks, systems, devices and/or services for streaming media, that practices and

infringes the media streaming method recited in at least claim 1 of the ’635 patent.

       100.    The ZEETV Streaming Platform performs a method of streaming media.

The ZEETV Streaming Platform receives, by at least one computing device (e.g.,

server(s)) via a communication network (e.g., the Internet), a request (e.g., GET request)

for media (e.g., television program or movie) from a communication device (e.g., client

device such as a personal computer, mobile device, and/or television). The at least one

computing device comprises a combination of hardware and software.

                                              19
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 20 of 35




       101.    The ZEETV Streaming Platform determines, by the at least one computing

device, at least one portion of the requested media (e.g., video segment(s)) to be

streamed to the communication device.

       102.    The ZEETV Streaming Platform transmits, by the at least one computing

device for reception by the communication device, at least one play script (e.g.,

M3U8/MPD file(s)) including: (i) at least one identification (e.g., segment

information/segment file name) of the at least one portion of the requested media, (ii)

an indication (e.g., identification of one or more ad breaks between video segments) that

an advertising media clip is to be streamed to the communication device, (iii) at least

one universal resource locator (URL) associated with the identification of the at least

one portion of the requested media, the at least one URL including at least one

identification (e.g., host name) of at least one resource (e.g., streaming server(s)) other

than the at least one computing device to facilitate streaming of the at least one portion

of the requested media, and (iv) one or more instructions for use by the communication

device together with the at least one URL to cause the at least one portion of the

requested media to be streamed to the communication device.

       103.    SITO has been damaged by the direct infringement of ZEE Entertainment,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

              Count VI – Infringement of United States Patent No. 9,135,636

       104.    SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

                                              20
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 21 of 35




       105.    ZEE Entertainment directly infringes (literally and/or under the doctrine

of equivalents) the ’636 patent by using the method covered by at least claim 1 of the

’636 patent.

       106.    On information and belief, and without SITO’s approval, authorization

and license, ZEE Entertainment controls, operates and uses a system for streaming

media that includes the ZEETV Streaming Platform, as well as other ZEE Entertainment

networks, systems, devices and/or services for streaming media, that practices and

infringes the media streaming method recited in at least claim 1 of the ’636 patent.

       107.    The ZEETV Streaming Platform performs a method of streaming media.

The ZEETV Streaming Platform receives, by at least one computing device (e.g.,

server(s)) via a communication network (e.g., the Internet), a request (e.g., GET request)

for media (e.g., television program or movie) from a communication device (e.g., client

device such as a personal computer, mobile device, and/or television), capable of using

instructions (e.g., contained within an M3U8/MPD file(s)) received from the at least one

computing device to obtain at least one portion of the requested media (e.g., video

segment(s)) using at least one resource (e.g., streaming server(s)) other than the at least

one computing device.

       108.    The ZEETV Streaming Platform generates, by the at least one computing

device, at least one play script (e.g., M3U8/MPD file(s)) including: (i) at least one

identification (e.g., segment information/segment file name) of the at least one portion

of the requested media, (ii) a reservation identification (e.g., authentication token)

associated with the request for media, (iii) at least one universal resource locator (URL)

                                             21
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 22 of 35




associated with the at least one identification of the at least one portion of the requested

media, the at least one URL including at least one identification (e.g., host name) of the

at least one resource (e.g., streaming server(s)) other than the at least one computing

device available to facilitate streaming of at least one of the at least one portion of the

requested media, and (iv) one or more instructions for use by the communication device

together with the at least one URL and the reservation identification to enable the

communication device to obtain the at least one portion of the requested media.

       109.     The ZEETV Streaming Platform transmits, by the at least one computing

device to the communication device, the at least one play script to enable the

communication device to obtain the at least one portion of the requested media via the

communication network using the at least one resource other than the at least one

computing device.

       110.     SITO has been damaged by the direct infringement of ZEE Entertainment,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

               Count VII – Infringement of United States Patent No. 9,350,777

       111.     SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

       112.     ZEE Entertainment directly infringes (literally and/or under the doctrine

of equivalents) the ’777 patent by using the method covered by at least claim 59 of the

’777 patent.




                                               22
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 23 of 35




       113.   On information and belief, and without SITO’s approval, authorization

and license, ZEE Entertainment controls, operates and uses a system for streaming

media that includes the ZEETV Streaming Platform, as well as other ZEE Entertainment

networks, systems, devices and/or services for streaming media, that practices and

infringes the media streaming method recited in at least claim 59 of the ’777 patent.

       114.   The ZEETV Streaming Platform performs a media streaming management

method. The ZEETV Streaming Platform receives, by at least one computing device

(e.g., server(s)) comprising a combination of hardware and software, a request (e.g.,

GET request) to receive media (e.g., television program or movie) from at least one

communication device (e.g., client device such as a personal computer, mobile device,

and/or television) capable of playing the requested media.

       115.   In response to the request for media and based on one or more attributes

(e.g., type of device (e.g., PC), operating system, browser and/or media player) of the

communication device and one or more rules associated with the requested media, the

ZEETV Streaming Platform transmits (e.g., within an M3U8/MPD file(s)), to the

communication device by the at least one computing device over a communication

network (e.g., the Internet), (i) at least one identification (e.g., segment

information/segment file name) of the at least one portion of the requested media

(video segment(s)), (ii) at least one identification (e.g., host name) of at least one

resource (e.g., streaming server(s)) other than the at least one computing device to

facilitate streaming of the at least one portion of the requested media, (iii) information

(e.g., segment information/segment file name, title identifier of the segment, type of file

                                              23
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 24 of 35




of the segment, and/or format of the segment) for use by the communication device as

to how the at least one portion of the requested media is to be presented to a user of the

communication device, and (iv) a unique identifier (e.g., user ID and additional

identifier information) for use by at least the communication device to enable the at

least one portion of the requested media to be streamed to the communication device.

       116.     SITO has been damaged by the direct infringement of ZEE Entertainment,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

              Count VIII – Infringement of United States Patent No. 9,380,088

       117.     SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

       118.     ZEE Entertainment directly infringes (literally and/or under the doctrine

of equivalents) the ’088 patent by using the method covered by at least claim 36 of the

’088 patent.

       119.     On information and belief, and without SITO’s approval, authorization

and license, ZEE Entertainment controls, operates and uses a system for streaming

media that includes the ZEETV Streaming Platform, as well as other ZEE Entertainment

networks, systems, devices and/or services for streaming media, that practices and

infringes the media streaming method recited in at least claim 36 of the ’088 patent.

       120.     The ZEETV Streaming Platform performs a media streaming management

method. The ZEETV Streaming Platform receives, by at least one computing device

(e.g., server(s)) comprising a combination of hardware and software, a request (e.g.,

                                               24
          Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 25 of 35




GET request) for media (e.g., television program or movie) from a communication

device (e.g., client device such as a personal computer, mobile device, and/or

television) capable of playing the requested media.

       121.   In response to the request for media and based on one or more attributes

(e.g., type of device (e.g., PC), operating system, browser and/or media player) of the

communication device and one or more rules associated with the requested media, the

ZEETV Streaming Platform transmits (e.g., within an M3U8/MPD file(s)), from the at

least one computing device to the communication device over a communication

network (e.g., the Internet), (i) at least one identification (e.g., segment

information/segment file name) of at least one portion of the requested media (e.g.,

video segment(s)), (ii) an indication (e.g., identification of one or more ad breaks

between video segments) that at least one advertising media clip is to be streamed to

the communication device, (iii) at least one identification (e.g., host name) of at least one

resource (e.g., streaming server(s)) other than the at least one computing device

available to facilitate streaming of the at least one portion of the requested media, and

(iv) information (e.g., segment information/segment file name, title identifier of the

segment, type of file of the segment, and/or format of the segment) for use by the

communication device as to how the at least one portion of the requested media and the

at least one advertising media clip are to be presented to a user of the communication

device.




                                              25
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 26 of 35




       122.     SITO has been damaged by the direct infringement of ZEE Entertainment,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

               Count IX – Infringement of United States Patent No. 9,591,360

       123.     SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

       124.     ZEE Entertainment directly infringes (literally and/or under the doctrine

of equivalents) the ’360 patent by using the method covered by at least claim 15 of the

’360 patent.

       125.     On information and belief, and without SITO’s approval, authorization

and license, ZEE Entertainment controls, operates and uses a system for streaming

media that includes the ZEETV Streaming Platform, as well as other ZEE Entertainment

networks, systems, devices and/or services for streaming media, that practices and

infringes the media streaming method recited in at least claim 15 of the ’360 patent.

       126.     The ZEETV Streaming Platform performs a media streaming management

method. The ZEETV Streaming Service receives from a client device (e.g., personal

computer, mobile device, television) via a packet-based telecommunication network

(e.g., the Internet) signaling (e.g., GET request) to have video content (e.g., television

program or movie) streamed to the client device.

       127.     On information and belief, in response to the received signaling (e.g., GET

request), the ZEETV Streaming Service generates an identifier (e.g., session ID, etag,




                                               26
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 27 of 35




authentication token etc.) uniquely associated with the client device (e.g., personal

computer, mobile device, television) and a viewing session for the video content.

       128.   The ZEETV streaming platform transmits, to the client device, via the

packet-based telecommunication network (e.g., Internet) and in one or more files (e.g.,

M3U8/MPD file(s)), each of the one or more files being in a format compatible with a

media player on the client device (e.g., client device such as a personal computer,

mobile device, and/or television), (i) an indication (e.g., segment information/segment

file name) of one or more segments of the video content, (ii) a URL (including an

identification of one or more resources (e.g., host name) of a content distribution

network available to facilitate streaming of the one or more segments to the client

device, (iii) information instructing the client device how to communicate with the one

or more resources of the content distribution network to cause the plurality of segments

to be streamed to the client device by the content distribution network, (iv) information

instructing the client device how to communicate with an advertising server to cause

one or more advertisements to be streamed from the advertising server to the client

device in sequence with the streaming of the plurality of segments to the client device

by the content distribution network, and (v) the identifier (e.g., session ID, etag,

authentication token etc.).

       129.   SITO has been damaged by the direct infringement of ZEE Entertainment,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.




                                             27
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 28 of 35




               Count X – Infringement of United States Patent No. 9,756,362

       130.    SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

       131.    ZEE Entertainment directly infringes (literally and/or under the doctrine

of equivalents) the ’362 patent by using the method covered by at least claim 1 of the

’362 patent.

       132.    On information and belief, and without SITO’s approval, authorization

and license, ZEE Entertainment controls, operates and uses a system for streaming

media that includes the ZEETV Streaming Platform, as well as other ZEE Entertainment

networks, systems, devices and/or services for streaming media, that practices and

infringes the media streaming method recited in at least claim 1 of the ’362 patent.

       133.    The ZEETV Streaming Platform performs a media streaming management

method. The ZEETV Streaming Platform receives video content (e.g., television

program or movie) from video content owner.

       134.    The ZEETV Streaming Platform stores the received videos content (e.g.,

television program or movie) in a plurality of geographically separated resources (e.g.,

media streaming servers) of a content distribution network (e.g., distributed network of

servers).

       135.    The ZEETV Streaming Platform receives, from the client device (e.g.,

personal computer, mobile device, television) via a packet-based telecommunication

network (e.g., Internet), signaling (e.g., GET request) to have the stored video content




                                              28
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 29 of 35




(e.g., television program or movie) streamed to the client device from one or more of the

resources of the content distribution network.

       136.   In response to the received signaling (e.g., GET request), the ZEETV

Streaming Platform transmits one or more files (e.g., (M3U8/MPD)) to the client device

(e.g., personal computer, mobile device, television) over the packet-based

telecommunication network (e.g., the Internet).

       137.   The M3U8/MPD includes an identification (e.g., URL that resolves an IP

address) of one or more of the resources (e.g., media streaming server(s)) of the content

distribution network available to facilitate streaming of one or more segments of the

stored video content (e.g., television program or movie) to the client device (e.g.,

personal computer, mobile device, television), the identification is dependent at least in

part on a relationship between a geographic location of the client device and geographic

locations (e.g., CDNs) of the resources of the content distribution network.

       138.   The M3U8/MPD includes an identification of an advertising server, the

identification of the advertising server being dependent at least in part on a relationship

between the geographic location (e.g., CDNs) of the client device (e.g., personal

computer, mobile device, television) and a geographic location of the advertising server.

       139.   The M3U8/MPD causes the client device to communicate with resources

(e.g., media streaming servers) of the content distribution network and the advertising

server to cause the one or more segments of the stored video (e.g., television program or

movie) to be streamed to the client device (e.g., personal computer, mobile device,

television) by the identified one or more resources of the content distribution network

                                            29
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 30 of 35




and cause one or more advertisements to be streamed from the advertising server to the

client device.

       140.      SITO has been damaged by the direct infringement of ZEE Entertainment,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

               Count XI – Infringement of United States Patent No. 10,009,637

       141.      SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

       142.      ZEE Entertainment directly infringes (literally and/or under the doctrine

of equivalents) the ’637 patent by using the method covered by at least claim 1 of the

’637 patent.

       143.      On information and belief, and without SITO’s approval, authorization

and license, ZEE Entertainment controls, operates and uses a system for streaming

media that includes the ZEETV Streaming Platform, as well as other ZEE Entertainment

networks, systems, devices and/or services for streaming media, that practices and

infringes the media streaming method recited in at least claim 1 of the ’637 patent.

       144.      The ZEETV Streaming Platform performs a method for managing

streaming of video content (e.g., television program or movie) to a client device (e.g.,

personal computer, mobile device, and/or television). The ZEETV Streaming Platform

provides the video content to a content distribution network (e.g., content delivery

network (CDN)) for storage in a plurality of geographically separated resources (e.g.,




                                                30
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 31 of 35




streaming servers located throughout the United States) of the content distribution

network.

       145.   A server(s) receives, from the client device via a packet-based

telecommunication network (e.g., the Internet), signaling (e.g., GET request) to have the

stored video content streamed to the client device.

       146.   In response to the received signaling, a server transmits one or more files

(e.g., M3U8/MPD file(s)) to the client device via the packet-based telecommunication

network, each of the one or more files being in a format compatible with a media player

on the client device, the one or more files comprising (i) an identification (e.g., host

name) of one or more of the resources (e.g., streaming server(s)) of the content

distribution network available to facilitate streaming of one or more segments of the

stored video content to the client device, the identification being dependent at least in

part on a relationship between a geographic location of the client device and geographic

locations of the resources of the content distribution network (e.g., the host name will

resolve an IP address of a streaming server of a CDN that is geographically close to the

client device), and (ii) an identification (e.g., host name) of an advertising server, the

identification of the advertising server being dependent at least in part on a relationship

between the geographic location of the client device and a geographic location of the

advertising server (e.g., on information and belief, the host name will resolve an IP

address of an advertising server that is geographically close to the client device).

       147.   The one or more files, when processed by the client device, cause the client

device to communicate with the identified one or more resources of the content

                                              31
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 32 of 35




distribution network and the advertising server to cause the one or more segments of

the stored video to be streamed to the client device by the identified one or more

resources of the content distribution network and cause one or more advertisements to

be streamed from the advertising server to the client device.

       148.     SITO has been damaged by the direct infringement of ZEE Entertainment,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

              Count XII – Infringement of United States Patent No. 10,171,846

       149.     SITO repeats, re-alleges, and incorporates by reference, as if fully set forth

herein, the preceding paragraphs of this Complaint.

       150.     ZEE Entertainment directly infringes (literally and/or under the doctrine

of equivalents) the ’846 patent by using the method covered by at least claim 1 of the

’846 patent.

       151.     The ZEETV system that infringes one or more claims of the ’846 patent

includes, but is not limited to, the ZEETV Streaming Platform, and any other ZEETV

network, system, device, and/or service that practices a method for managing

streaming of video content as claimed in the ’846 patent.

       152.     The ZEETV Streaming Platform performs a method for managing

streaming of video content (e.g., television program or movie) to a client device (e.g.,

personal computer, mobile device, and/or television). The ZEETV Streaming Platform

provides the video content to a content distribution network (e.g., content delivery

network (CDN)) for storage in a plurality of geographically separated resources (e.g.,

                                               32
        Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 33 of 35




streaming servers located throughout the United States) of the content distribution

network.

       153.      On information and belief, the ZEETV Streaming Platform dynamically

selects one or more advertisement media clips (e.g., targeted advertisement(s)) based on

statistical information (e.g., user interest/behavior, demographics) associated with a

user of the client device.

       154.      A server receives, from the client device (e.g., personal computer, mobile

device, and/or television) via a packet-based telecommunication network (e.g., the

Internet), signaling (e.g., GET request) to have the stored video content streamed to the

client device.

       155.      In response to the received signaling, a server transmits to the client

device, via the packet-based telecommunication network and in one or more files (e.g.,

M3U8/MPD file(s)) having a format compatible with a media player on the client

device, (i) an identification (e.g., host name) of one or more of the resources (e.g.,

streaming server(s)) of the content distribution network available to facilitate streaming

of one or more segments of the stored video content to the client device, the

identification being dependent at least in part on a relationship between a geographic

location of the client device and geographic locations of the resources of the content

distribution network (e.g., the host name will resolve an IP address of a streaming

server of a CDN that is geographically close to the client device), and (ii) an

identification (e.g., host name) of an advertising server, the identification of the

advertising server being dependent at least in part on a relationship between the

                                               33
          Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 34 of 35




geographic location of the client device and a geographic location of the advertising

server (e.g., on information and belief, the host name will resolve an IP address of an

advertising server that is geographically close to the client device).

       156.    The one or more files, when processed by the client device, cause the client

device to communicate with the identified one or more resources of the content

distribution network and the advertising server to cause the one or more segments of

the stored video to be streamed to the client device by the identified one or more

resources of the content distribution network and cause the one or more selected

advertisement media clips to be streamed from the advertising server to the client

device.

       157.    SITO has been damaged by the direct infringement of ZEE Entertainment,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

                                     JURY DEMANDED

       158.    Pursuant to Federal Rule of Civil Procedure 38(b), SITO hereby requests a

trial by jury on all issues so triable.

                                    PRAYER FOR RELIEF

       SITO respectfully requests this Court to enter judgment in SITO’s favor and

against ZEE Entertainment as follows:

       a.      finding that ZEE Entertainment directly infringes one or more claims of

               each of the patents-in-suit;




                                              34
          Case 6:21-cv-00505-ADA Document 1 Filed 05/18/21 Page 35 of 35




         b.     awarding SITO damages under 35 U.S.C. § 284, or otherwise permitted by

                law, including supplemental damages for any continued post-verdict

                infringement;

         c.     awarding SITO pre-judgment and post-judgment interest on the damages

                award and costs;

         d.     awarding cost of this action (including all disbursements) and attorney

                fees pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and

         e.     awarding such other costs and further relief that the Court determines to

                be just and equitable.



Dated: May 18, 2021


Of Counsel:                                    /s/Raymond W. Mort, III

Ronald M. Daignault*#                          Raymond W. Mort, III
rdaignault@daignaultiyer.com                   Texas State Bar No. 00791308
Chandran B. Iyer*                              THE MORT LAW FIRM, PLLC
cbiyer@daignaultiyer.com                       raymort@austinlaw.com
Jason S. Charkow*#                             100 Congress Avenue, Suite 2000
jcharkow@daignaultiyer.com                     Austin, Texas 78701
Stephanie R. Mandir*                           Tel/Fax: 512-865-7950
smandir@daignaultiyer.com                      raymort@austinlaw.com
DAIGNAULT IYER LLP
8618 Westwood Center Drive
Suite 150
Vienna, VA 22182

                                               Attorneys for SITO Mobile R&D IP, LLC
                                               and SITO Mobile, Ltd.

* pro hac vice motion to be filed
#   Not admitted to practice in Virginia


                                             35
